146 F. Supp. 2d 954 (2001)
ANDREWS, et al.,
v.
PRIMUS TELECOMMUNICATION GROUP, INC., et al.
No. Civ.A. G-01-233.
United States District Court, S.D. Texas, Galveston Division.
June 8, 2001.
Wayne D. Collins, Collins & Watson, Houston, TX, Charles A. Watson, Watson & Tramonte, Houston, TX, for plaintiffs.

ORDER OF TRANSFER
KENT, District Judge.
This case was filed very recently on April 24, 2001. The sheer length of Plaintiffs' sophisticated and intricate Complaint prompted the Court to review the matter immediately. Having carefully considered the matter, the Court sua sponte TRANSFERS the case to the Eastern District of Virginia.
This is a securities fraud case involving over one hundred individual Plaintiffs residing across the Country and around the globe. Not one single Plaintiff, however, resides in Galveston, and only one resides in Texas. None of the Defendants reside in Texas, or even remotely near it. Two of the Defendants are Virginia Corporations with their principal places of business in McLean, Virginia. All of their corporate officers, who are also Defendants, reside in McLean as well. The Defendant corporation whose securities are at issue is a Delaware corporation with its principal place of business in Reston, Virginia. It has no discernable presence in Texas. All of its officers, who are also Defendants, reside in Reston as well.
The Court is utterly and unequivocally mystified as to why this suit was filed in the Galveston Division of the Southern District of Texas. Plaintiffs have given only the vaguest articulations of why jurisdiction and venue are proper in the Southern District of Texas. While the Court often exercises its compassion for Plaintiffs who choose to file suit in this Court, in this case, given Plaintiffs' staggeringly remote connection to this forum, the Court cannot even fake being complimented. Indeed, the Court can only surmise that in deciding where to file, Plaintiffs threw a dart on a map and it landed near Galveston.
Cases of this scope and magnitude work an enormous hardship on this Court. This is a single judge Division with one of the largest number of annual civil filings of any Division in the Country. It simply does not have the time or resources to deal with unwieldy, complicated securities fraud *955 actions involving Plaintiffs from around the world and Defendants all residing in a far-off state. Moreover, the serious allegations asserted require the most careful development and scrutiny in a forum that minimizes expense and maximizes convenience to all concerned. The distinguished federal courts of the Old Dominion, with a long and proven record of prompt and competent case resolution more than meet such needs. Thus, the case is hereby sua sponte TRANSFERRED to the Eastern District of Virginia. All parties are to bear their own costs in the matter incurred herein to date. The Court will not consider any further pleadings on the matter, leaving to the transferee Court all further issue resolutions.
IT IS SO ORDERED.